Citation Nr: 0807208	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  99-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to July 1964.  This appeal was initiated from a 
June 1998 decision by the Milwaukee, Wisconsin, Department of 
Veterans Affairs (VA) Regional Office (RO) (the claims folder 
was subsequently transferred to the Chicago RO).  In 
September 2000, a Travel Board hearing was held before the 
undersigned.  In March 2001, the Board of Veterans' Appeals 
(Board) remanded the case to the RO for additional 
development and to provide notice.  In a decision in December 
2001, the Board denied service connection for a Raynaud's 
disease type disability.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an October 2004 Order, the Court vacated the 
December 2001 Board decision, and remanded the matter on 
appeal for readjudication consistent with the instructions 
outlined in the October 2004 Joint Motion by the parties.  In 
March 2005, the Board again denied service connection for a 
Raynaud's disease type disability.  This decision was also 
appealed to the Court, and in a November 2006 Order, the 
Court vacated the March 2005 decision and remanded the matter 
for readjudication consistent with the Order.  In August 
2007, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's Raynaud's phenomenon either became manifest or 
increased in severity during his active service.   


CONCLUSION OF LAW

Service connection for Raynaud's phenomenon is warranted.  
38 U.S.C.A. § 1111, 1131, 1137, 1153, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304, 3.306 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as this decision grants the benefit sought, there is 
no reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.  

B.	Factual Background

The veteran's service medical records (SMRs) include a 
November 1963 report of medical history on entrance into 
active duty which is silent for complaints or diagnosis of 
any vascular disorder or pertinent abnormality.  The report 
of medical examination at the time notes that the veteran 
sustained fractures of both little fingers several years 
prior to service; it is silent as to any vascular system 
disorder.  

A clinical record dated in March 1964 shows that the veteran 
complained of tingling pain and discoloration of his fingers 
on exposure to cold temperatures, and was treated for "old 
frost bite on hands."  Examination revealed that his fingers 
were normal, and there was no change after he soaked them in 
ice water for 20 minutes.  He returned to the clinic a week 
later with white fingers after exposure to cold, and they 
returned to normal color in 10 to 15 minutes.  The examiner 
"doubt[ed] that this is a cold injury"; it was also noted 
that a sibling of the veteran "has [a] similar problem."  
It was further reported that the veteran was asymptomatic 
over the previous week, while he was on "inside duty."  The 
diagnosis was Raynaud's phenomenon; additional consultation 
was recommended.  A consultation report dated later in March 
1964 notes that the veteran "gives a good history of 
Raynaud's phenomenon all of [his] life."  The examiner noted 
that there was no history of previous frostbite, and it was 
again indicated that the veteran had a sister with "similar 
trouble."  Soaking the veteran's hands in cold water did not 
cause any change.  The diagnosis was possible Raynaud's 
phenomenon.  The veteran returned for clinical evaluation in 
April 1964, when "typical changes of Raynaud's phenomenon" 
were noted, including pallor of his fingers beyond the first 
interphalangeal joints, followed by a dusky cyanosis and 
hyperemia.  The examiner (who noted that clinical findings 
were observed by another physician (the chief of 
cardiovascular services)) reported that "[a]s there is no 
evidence of any primary etiology and there is a family 
[history] of same, this is probably the idiopathic form of 
Raynaud's disease."  

A May 1964 clinic notation shows a diagnosis of idiopathic 
Raynaud's phenomenon, and the veteran was placed on P-3 
profile.  A clinical report dated later in May 1964 reveals 
that the veteran continued to have difficulty with his hands 
on the least exposure, and a P-4 profile was assigned.  The 
examiner stated, "this man should not have been drafted."  
Additional clinical reports in May 1964 show a diagnosis of 
Raynaud's disease that existed prior to service (EPTS).  
Regarding the history of the disorder, one examiner stated:

[The veteran] has a history of typical 
Raynaud's phenomenon occurring since his 
early high school days.  It is 
precipitated by exposure to the cold and 
especially by cool winds.  A younger 
sister has a history of similar 
difficulty.  There has been no history of 
primary etiology.  Because of the 
continued difficulty which the [veteran] 
has manifested, despite adequate 
conservative therapy, it is recommended 
that he be separated from the service 
with an EPTS condition as mentioned 
above.

In a May 1964 report of medical history on separation from 
active duty, the veteran reported that before his induction, 
he "was stricken in some way with Raynaud's disease."  He 
stated that his fingers turn white, become stiff, and cause 
great pain in any type of cold weather.  A contemporaneous 
medical examination shows diagnosis of Raynaud's disease, 
EPTS.  
A report of Medical Board proceedings in June 1964 shows a 
diagnosis of Raynaud's disease, EPTS.  The disorder was 
described as causing chronic recurrent blood vessel spasms in 
the veteran's hands on exposure to cold.  He again indicated 
that, since his early high school days, he had experienced 
episodes of difficulty with his hands and fingers on exposure 
to cold.  He reported that he never received medical 
treatment for the disorder prior to service.  The Medical 
Board expressly recommended that the veteran be separated 
from service "for a condition which existed prior to service 
and has not been aggravated by active service."  

Postservice evidence includes a January 1998 VA outpatient 
record that shows treatment for Raynaud's phenomenon/disease.  
The veteran complained of color changes with tingling and 
pain in cold weather.  He told the examiner that he 
contracted the disease in service.  The diagnosis was 
"Raynaud's," but the examiner was uncertain as to whether 
it was the disease (idiopathic) or the phenomenon (there were 
some signs/symptoms suggestive of CREST/limited CREST 
syndrome).  

In March 1998, the veteran submitted statements from his 
mother and a fellow serviceman.  His mother stated that he 
was in "all around excellent health" prior to service, but 
subsequent to service she noticed that his fingers became 
"milky white" on exposure to cold weather, and "[t]hey 
never did that before entering the service."  His fellow 
serviceman reported that he observed the same color changes 
in the veteran's fingers when he and the veteran were 
training together during service, and that the veteran 
complained of stinging and numbness in his fingers during 
training in cold weather.  

April 1998 correspondence from the veteran reports that he 
sought treatment from a private doctor after his separation 
from service, but that physician's records are no longer 
available.  He stated that a private physician told him he 
had Raynaud's disease, but as nothing in the way of a 
permanent solution for the condition could be done, he sought 
no further treatment.  

At the September 2000 hearing, the veteran testified that his 
fingers turn from a purplish color to white in cool weather 
and also become numb, with a throbbing and aching pain.  The 
discoloration stops when they are warmed, but a tingling 
sensation persists for some period.  He testified that his 
statements (referred to by service examiners in the SMRs) to 
the effect that he had Raynaud's disease prior to service 
were based on his telling the examiners that he wore gloves 
while playing high school football, and that he assumed he 
must have had Raynaud's disease in high school because he 
needed gloves in cool weather.  He testified that he told 
service examiners that he had the disease "slightly" in 
high school based on this assumption.  

In response to the Board's request for a specialist's medical 
advisory opinion in this matter, a VHA specialist in 
rheumatology opined in November 2007 that it was very likely 
that Raynaud's phenomenon became manifest or permanently 
increased in severity during service beyond the natural 
progress of the disability.  The specialist described 
Raynaud's phenomenon, noting that frostbite may instigate or 
worsen Raynaud's and that the diagnosis of Raynaud's is 
usually made primarily on a patient's clinical picture.  He 
noted that the presence of a tripartite color change in the 
digits in response to cold exposure is essentially 
definitive.  His opinion thoroughly reviews the veteran's 
history and cites a notation in service that the veteran had 
"old frostbite"; indicating that since frostbite was not 
documented on service entrance examination, it was almost 
certainly contracted during service.  He also noted that the 
veteran's reports during service that he experienced 
Raynaud's-like symptoms prior to service were retrospective 
and provided because in-service examiners had likened these 
symptoms to Raynaud's.  He also noted the veteran's mother's 
reports that she had not observed the color change in his 
hands on exposure to cold prior to service.  The examiner 
opined that it is "more likely than not that [the veteran] 
either experienced the onset of his Raynaud's phenomenon 
during his period of military service, or at the least 
experienced an aggravation of his condition during the period 
of his service."  He indicated that one could neither rule 
out nor rule in the possibility that the veteran had pre-
existing Raynaud's and that the veteran's reports of mild to 
moderate discomfort of the fingers during cold exposure was 
not uncommon among normal individuals; hence, it was 
"impossible to say whether these symptoms represented 
Raynaud's or a normal variant."  He concluded his opinion by 
stating:

In sum, in my expert opinion the record indicates 
that it is uncertain whether the patient in 
question suffered Raynaud's prior to his induction 
into the military.  In contrast, it is highly 
likely that during his time in the military the 
patient experienced either the onset, or at least 
the aggravation of his Raynaud's symptoms.  
Moreover, the medical record supports that while 
in the service he had significant cold exposure as 
well as an episode of frostbite, a well-known risk 
factor for Raynaud's.  Additionally, there is 
inadequate evidence to support that the patient 
has a broader systemic illness of which his 
Raynaud's is but a feature, or that the patient's 
worsening condition during his military service 
was strictly a consequence of the normal course of 
his disease.  Thus, the patient's military service 
period is implicated as a period of onset of 
worsening of this patient's condition, and it is 
very likely, or at least as likely as not, that 
this worsening was beyond the normal progression 
of the condition and instead related to service-
related events.   

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  The veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows the veteran experienced symptoms of 
Raynaud's phenomenon during service and that Raynaud's was 
diagnosed during service.  Postservice medical evidence shows 
that the veteran continued to experience Raynaud's phenomenon 
and currently has the disability.  In November 2007, a VHA 
rheumatologist opined, in essence, that while it was not 
entirely clear whether the veteran's Raynaud's pre-existed 
service, the fact that it was symptomatic and persisted in 
service showed that it, at least, increased in severity 
during service.  Specifically, he concluded that it was 
"very likely, or at least as likely as not" that Raynaud's 
had its onset or worsened beyond the natural progress of the 
disability during service.  Hence, the evidence of record 
supports that the veteran's Raynaud's phenomenon was incurred 
in or aggravated by his service, and service connection for 
Raynaud's phenomenon is warranted.  





ORDER

Service connection for Raynaud's phenomenon is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


